CLIFFORD SCOTT GOODWIN,              )
                                     )
      Petitioner/Appellant,          )
                                     )    Cheatham Chancery
                                     )    No. 8196
VS.                                  )
                                     )    Appeal No.
                                     )    01-A-01-9512-CH-00547
JUDITH ANNETTE WETZ f/k/a            )
JUDITH ANNETTE GOODWIN,              )

      Respondent/Appellee.
                                     )
                                     )
                                                               FILED
                                                                  May 3, 1996
                    IN THE COURT OF APPEALS OF TENNESSEE
                                                               Cecil W. Crowson
                         MIDDLE SECTION AT NASHVILLE          Appellate Court Clerk


       APPEAL FROM THE CHANCERY COURT OF CHEATHAM COUNTY

                          AT ASHLAND CITY, TENNESSEE


                   HONORABLE LEONARD W. MARTIN, JUDGE



MIKE W. BINKLEY
150 Second Avenue, North
Suite 300
Nashville, Tennessee 37201
ATTORNEY FOR PETITIONER/APPELLANT



JUDITH A. WETZ (LANGLEY)
P.O. Box 584
105A Smith Street
Dannemora, New York 12929
RESPONDENT/APPELLEE/PRO SE


AFFIRMED AND REMANDED

                                     HENRY F. TODD
                                     PRESIDING JUDGE, MIDDLE SECTION


CONCUR:
BEN H. CANTRELL, JUDGE
WILLIAM C. KOCH, JR., JUDGE
CLIFFORD SCOTT GOODWIN,                       )
                                              )
       Petitioner/Appellant,                  )
                                              )      Cheatham Chancery
                                              )      No. 8196
VS.                                           )
                                              )      Appeal No.
                                              )      01-A-01-9512-CH-00547
JUDITH ANNETTE WETZ f/k/a                     )
JUDITH ANNETTE GOODWIN,                       )
                                              )
       Respondent/Appellee.                           )

                                        OPINION


       The captioned petitioner has appealed from the dismissal of his suit to enroll and

modify a foreign divorce decree.



       On April 4, 1995, plaintiff filed his “Petition to Enroll Foreign Decree of Divorce and

Marital Dissolution Agreement and Request to Establish Payment of Child Support by the

Respondent.”



       The petition alleges the following facts:

       Petitioner is a resident of Cheatham County, Tennessee, and respondent is a resident

of Dannemora, New York. On May 11, 1989, the Circuit Court of Lake County, Florida

entered a divorce decree granting custody of two children to petitioner, but ordering no child

support. No child support has been subsequently ordered. Respondent is able to and should

pay child support.



       The petition prays:

               . . . (2) That after proper notice and hearing that this Court
               accept and give Full Faith and Credit to the Florida Final
               Judgment of Dissolution of Marriage and all subsequent
               pleadings.
                 (3) That at the hearing of this cause an amount of child
               support be established for the support and maintenance of the
               parties’ two minor children.
                 (4) That at the hearing of this cause the Respondent be
               required to purchase and maintain and keep in full force and



                                              -2-
              effect a major medical and hospitalization insurance policy for
              the benefit of the parties’ two minor children.
                (5) That at the hearing of this cause, the Respondent be
              required to purchase and maintain a life insurance policy on her
              life covering her financial obligations to be established in this
              matter.
                (6) That at the final hearing of this cause, Respondent be
              required to provide and pay for the transportation of the minor
              children to and from visitation.
                (7) That the Respondent be required to pay the Petitioner
              attorney fees, for which execution may issue if necessary.


       The following documents from the Florida Court are exhibited to the petition:

“Final Judgment of Dissolution of Marriage” entered May 16, 1989; “Petition for

Modification of Final Judgment” filed by the wife on February 24, 1992, seeking custody of

children; Summons issued for husband in Springfield, MO; Answer of husband to petition;

Stipulation to Modification of Final Judgment executed by the parties on April 30, 1992,

containing the following:

               3. The Former Wife shall be responsible to provide
               transportation for the minor children from the Former
               Husband’s home to her home and the Former Husband shall be
               responsible to provide transportation for the return trip to his
               home.

               4. The Former Wife remains unable to pay child support for
               the benefit of the minor children, and, accordingly, she shall
               continue to not be responsible for payment of child support to
               the Former Husband.

               5. In all other respects, the parties shall be bound by the terms
               set forth in the Final Judgment of Dissolution of Marriage,
               entered on May 11, 1989.

Order entered by Florida Court in conformity with the stipulation.



       The record does not contain a summons or return thereon, but it must be assumed that

the respondent was served under the “Tennessee Long Arm Statute,” for, on May 18, 1995,

respondent made limited appearance for the purpose of contesting in personam jurisdiction of

respondent and filed an unsworn motion to dismiss on this ground.




                                              -3-
       No evidence was presented to the Trial Court except the sworn petition and the

Florida divorce decree duly certified in accordance with the Act of Congress relating thereto.



       There is a brief transcript which contains no testimony, but only a colloquy between

counsel and the Trial Judge. Counsel stated that they agreed upon the facts, so their

statements may be considered to be stipulations in lieu of evidence.



       During said discussion between counsel and the Trial Judge, the following occurred:

               The Court: When did they leave Tennessee and go on to
               Florida?

               ....

               Ms. Bennett: . . . I have down here that September of 1988 is
               when they left Smyrna, Tennessee and moved to Florida.

               ....

               The Court: All right. Now, then. We know that in early ‘89
               they got their divorce down in Florida. Where did they live in
               1992 at the time that the matter was back before the Florida
               Court?

               Ms. Bennett: She was still in Florida. He was, I believe, here
               in Tennessee, but Mr. Binkley could probably address that
               better.

               Mr. Binkley: Yes, sir, he was. He was working for the Cracker
               Barrel Corporation.

               The Court: After the divorce in May of 1989, when did one of
               them leave the State of Florida and which one was it?

               Ms. Bennett: The husband left the State of Florida and --

               The Court: When?

               ....

               Mr. Binkley: At the end of May, right after the divorce
               apparently.

               ....

               The Court: With his children, and the wife stayed in Florida?

               Mr. Bennett: Yes, sir.



                                              -4-
       ....

       The Court: Now, then. Let’s go back to May of ‘89 after the
       divorce. The wife’s in Florida. He leaves and comes back to
       Tennessee. What was her travel scenario? How long did she
       stay in Florida?

       Ms. Bennett: She stayed in Florida from September of 1988
       when she moved there until August of 1994. Then in August
       of 1994, she moved to New York State.


The oral ruling of the Trial Court was:

         But I think that is going to have to be done in New York or
       down in Florida, one or the other. And I have concluded that
       the fact that the father lives here with the children under these
       laws, as I read them, does not say that we can bring her -- who
       at least is potentially subject to it -- and make her come here
       into this Court to have that question litigated. So I think
       you’ve either got to go back to the court that’s had the case all
       along, or you’ve got to go where she is, one or the other. And
       I’ve concluded that to be the law, and so that’s the way I rule.


The judgment of the Trial Court reads as follows:

         This cause came on to be heard on this the 14th day of July,
       1995, before the Honorable Leonard Martin, Judge of the
       Chancery Court for Cheatham County, Tennessee, upon the
       Plaintiff’s “Petition to Enroll Foreign Decree of Divorce and
       Marital Dissolution Agreement and Request to Establish
       Payment of Child Support by the Respondent,” the limited
       appearance filed by the Defendant and the Motion to Dismiss
       filed by the Defendant, stipulation of the facts, briefs and
       statements of counsel, from all of which the Court finds that
       the Court lacks personal jurisdiction over the Defendant as the
       Defendant does not have sufficient minimum contacts with the
       State of Tennessee to allow the modification of the Florida
       Decree of Divorce.

        It is therefore ordered adjudged and decreed that the Petition
       to Enroll Foreign Decree is denied. The petition is dismissed.
       Costs of this cause are taxed to the Plaintiff.

        Entered this 31st day of July, 1995.

                              /s/ Leonard Martin, Judge


On appeal, appellant presents for review the following issue:

       Whether the Tennessee Courts have in personam jurisdiction
       over a non-resident spouse to establish child support
       obligations where the parties were married in Tennessee, lived
       in Tennessee and raised the two minor children in Tennessee

                                      -5-
              for half of the marriage, relocated to another state where
              divorce ensued almost immediately, and where the custodial
              spouse returned to Tennessee with the two minor children
              immediately after the divorce without any objection of the non-
              resident spouse who now lives in a third state.


       Appellant’s argument restates the issue as follows:

               The question posed in the instant case is quite simple: whether
              the Mother’s contacts with the State of Tennessee are sufficient
              such that the maintenance of a lawsuit here to determine
              whether she has the ability to pay child support offends notions
              of fair play and substantial justice. Phrased differently, the
              question is whether the Mother’s due process rights are
              violated by requiring her to defend against the child support
              action in Tennessee, rather than in New York or Florida, even
              though she lived here during her marriage and chose this State
              as the home for her children.


       Title 20, Part 2 of TCA contains the “Long Arm Statutes of Tennessee.” TCA §20-2-

214 reads as follows:

              Jurisdiction of persons unavailable to personal service in
              state - Classes of actions to which applicable. - (a) Persons
              who are nonresidents of Tennessee and residents of Tennessee
              who are outside the state and cannot be personally served with
              process within the state are subject to the jurisdiction of the
              courts of this state as to any action or claim for relief arising
              from:
              (1) The transaction of any business within the state;
              (2) Any tortious act or omission within this state;
              (3) The ownership or possession of any interest in property
              located within this state;
              (4) Entering into any contract of insurance, indemnity, or
              guaranty covering any person, property, or risk located within
              this state at the time of contracting;
              (5) Entering into a contract for services to be rendered or for
              materials to be furnished in this state;
              (6) Any basis not inconsistent with the constitution of this state
              or of the United States;
              (7) Any action of divorce, annulment or separate maintenance
              where the parties lived in the marital relationship within this
              state, notwithstanding one party’s subsequent departure from
              this state, as to all obligations arising for alimony, custody,
              child support, or marital dissolution agreement, if the other
              party to the marital relationship continues to reside in this state.
              (b) “Person,” as used herein, includes corporations and all other
              entities which would be subject to service of process if present
              in this state.
              (c) Any such person shall be deemed to have submitted to the
              jurisdiction of this state who acts in the manner above
              described through an agent or personal representative. . . .



                                              -6-
        Subsection (7) authorizes any “action” “as to child support” “where the parties lived

in marital relationship within this state” “if the other party to the marital relationship

continues to reside in this state.”



        Neither subsection (6) nor subsection (7) is interpreted to grant long arm jurisdiction

to modify a Florida decree in respect to child support under the circumstances of this case.



        In an unpublished opinion in the case of Miller v. Miller, Middle Section August 5,

1987, this Court affirmed the dismissal of a similar suit to modify a Florida divorce. In that

case, the parties were married in Georgia and moved to Florida where three children were

born and where a divorce decree awarded “shared custody” and ordered the father to pay

support. The mother moved to Tennessee with the children. The Florida Court granted

visitation with the children. The Florida Court resolved various other disputes regarding the

children. While a further petition was pending before the Florida Court, the mother filed a

suit in Tennessee to enforce support for herself and children and served long arm process on

the father.



        On appeal, the mother relied upon §20-2-214(a)(6), quoted above. This Court held:

                . . . This section expands the jurisdiction of Tennessee’s courts
                to the full limit allowed by the due process requirements of
                Article I, Section 8 of the Constitution of Tennessee and the
                Fourteenth Amendment to the United States Constitution.
                Shelby Mutual Insurance Co. v. Moore, 645 S.W.2d 242, 244-
                45 (Tenn.Ct.App. 1981). It permits the courts of this state to
                assume personal jurisdiction over a nonresident defendant if
                the defendant has minimum contacts with Tennessee such that
                the maintenance of a suit here does not offend notions of fair
                play and substantial justice. Masada Investment Corp. v.
                Allen, 697 S.W.2d 332, 334 (Tenn. 1985).

                  The adequacy of a nonresident’s contacts with the forum must
                be assessed on a case by case basis to determine whether the
                requisite affiliating circumstances are present. Kulko v.
                Superior Court, 436 U.S. 84, 92, 98 S. Ct. 1690, 1697 (1978)
                and Smith v. Smith, 254 Ga. 450, 330 S.E.2d 706, 709 (1985).
                This analysis should not be mechanical and should focus
                primarily on the defendant, the forum, and the nature of the
                litigation. Helicopteros Nationales de Columbia, S.A. v. Hall,

                                                -7-
466 U.S. 408, 414, 104 S. Ct. 1868, 1872 (1984); Calder v.
Jones, 465 U.S. 783, 788, 104 S. Ct. 1482, 1486 (1984); and
Shaffer v. Heitner, 433 U.S. 186, 204, 97 S. Ct. 2569, 2580
(1977).

 It is the quality and nature of the defendant’s contacts with the
forum that are important, not the defendant’s contacts with the
plaintiff or the plaintiff’s contacts with the forum. International
Shoe Co. v. Washington, 326 U.S. 310, 319, 66 S. Ct. 154, 160
(1945); Smith v. Smith, 254 Ga. 450, 330 S.E.2d 706, 709
(1985) and Basler v. Nelson, 633 S.W.2d 491, 493
(Tenn.Ct.App. 1982). Considerations such as (a) the burden on
the nonresident defendant, (b) the interest of the forum state in
applying its own law, (c) the plaintiff’s interest in obtaining
convenient and effective relief, (d) the interstate judicial
system’s interest in obtaining the most efficient resolution of
controversies, and (e) the various states’ shared interest in
furthering substantive social policies are secondary. World-
Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292-94,
100 S. Ct. 559, 564-65 (1980) and Schilz v. Superior Court, 144
Ariz. 65 695 P.2d 1103, 1107 (1985).

 While the plaintiff’s residence in the forum state may enhance
the defendant’s own contacts, Keeton v. Hustler Magazine,
Inc., 465 U.S. 770, 780, 104 S. Ct. 1473, 1481 (1984), the
plaintiff’s actions alone will never be sufficient to establish
minimum contacts between the defendant and the forum state.
Thus, a plaintiff cannot, by some unilateral action, confer
jurisdiction over a nonresident defendant when minimum
contacts between the defendant and the forum are absent.
Kulko v. Superior Court, 436 U.S. 84, 93-94, 98 S. Ct. 1690,
1697-1698 (1978); Hansen v. Denckla, 357 U.S. 235, 253, 78
S. Ct. 1228, 1239-40 (1958); Schilz v. Superior Court, 144
Ariz. 65, 695 P.2d 1103, 1107 (1985); Goldenhersh v. Febrey,
711 P.2d 717, 719 (Colo.App. 1985); and Barnhart v. Madvig,
526 S.W.2d 106, 108-09 (Tenn. 1975).

 A single act by a nonresident defendant may be sufficient to
create a substantial connection between the defendant and the
forum state. McGee v. International Life Insurance Co., 355
U.S. 220, 223, 78 S. Ct. 199, 201 (1957). However, a single or
occasional act will not suffice as a minimum contact if the
nature of the act and the circumstances surrounding its
commission create only an attenuated affiliation with the forum
state. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475
n.18, 105 S. Ct. 2174, 2184 n.18 (1985).

 Mrs. Miller has the burden of establishing that it would be fair
and equitable for a court in this State to assert personal
jurisdiction over Mr. Miller. Carlson v. Carlson, 101 Ill. Dec.
384, 147 Ill.App.3d 610, 498 N.E.2d 708, 710 (1986), app.
denied, 113 Ill. 2d 572, 505 N.E.2d 351 (1987). She insists that
Mr. Miller has sufficient contacts with Tennessee because he
has entered Tennessee to exercise his visitation privileges and
because, on one occasion, he was accompanied by several local
law enforcement officers when he did so.

                               -8-
                The record indicates that Mr. Miller has entered Tennessee on
               two occasions. The first was in June, 1985 when Mr. Miller
               came to Tennessee to pick up the children for the purpose of
               exercising the extended visitation awarded by the Florida court.
               Mr. Miller was accompanied on this occasion by several
               Nashville police officers apparently to make sure that Mrs.
               Miller complied with the Florida court’s visitation order. The
               second occasion was in August, 1985 when he returned the
               children to Mrs. Miller.

                The presence of Mrs. Miller and her children in Tennessee is
               the result of a unilateral act by Mrs. Miller. Mr. Miller took no
               part in this decision and, in fact, opposed it by seeking to have
               Mrs. Miller held in contempt for doing so. There is no
               evidence in the record that Mr. Miller derives any personal or
               economic benefit from his children and former wife living in
               Tennessee.

                ....

                The secondary considerations involving the convenience of the
               parties, the location of the children and potential witnesses, and
               the interests of Tennessee as the children’s home state do not
               outweigh the lack of contacts between Mr. Miller and
               Tennessee. Likewise, they do not outweigh Florida’s interest
               in maintaining the integrity of one of its court’s decrees
               involving a marital relationship that existed in Florida and
               children who were born there. The significance of these
               considerations is also diluted by the fact that the Uniform
               Reciprocal Enforcement of Support Act, Tenn. Code Ann. §36-
               5-201 et seq., and the Uniform Child Custody Jurisdiction Act,
               Tenn. Code Ann. §36-6-201 et seq., provide Mrs. Miller with
               mechanisms to obtain convenient and effective relief in the
               Florida courts with regard to child support and custody matters.


       In the present case, the parties married in Tennessee in 1983, left Tennessee for three

years, returned for 2 ½ years, moved to Florida in 1988, and were divorced in Florida in

1989. One of the children was born in Tennessee. So far as this record shows, the mother

has not been in Tennessee since 1988. She was in Florida until 1994, when she moved to

New York.



       Appellant argues that neither party has any present relationship with Florida. The

parties are subject to the continuing jurisdiction and orders of a Florida court in respect to

matters arising out of their divorce.




                                               -9-
       Appellant argues that the actions of the parties in Tennessee prior to the divorce

confer long arm jurisdiction upon Tennessee courts to modify the decree of the Florida court.

This court does not agree. All jurisdictional authority vested in the Florida court when the

parties, as residents of Florida submitted their divorce problems to that court.



       TCA §26-6-104 provides as follows:

               Effect and treatment of authenticated foreign judgment. -
               (a) A copy of any foreign judgment authenticated in accordance
               with the acts of congress or the statutes of this state may be
               filed in the office of the clerk of any circuit or chancery court of
               this state.

               (b) The clerk shall treat the foreign judgment in the same
               manner as a judgment of a court of record of this state.

               (c) A judgment so filed has the same effect and is subject to the
               same procedures, defenses and proceedings for reopening,
               vacating, or staying as a judgment of a court of record of this
               state and may be enforced or satisfied in like manner.


       Under this statute, either party has the right to enrollment of the Florida judgment in

Tennessee for enforcement, but not for modification. Lack of minimum contacts is irrelevant

in such a procedure. Biogen Distr. Co. v. Tanner, Tenn. App. 1992, 842 S.W.2d 253. The

petition makes no request for enforcement of the Florida decree in Tennessee.



       TCA Title 36, Chapter 5, Part 2 is the Uniform Reciprocal Enforcement of Support

Act under which the petitioner in the present case may be able to establish and enforce a right

of support against the non-resident mother.



       The judgment of the Trial Court is affirmed. Costs of this appeal are taxed against the

appellant. The cause is remanded to the Trial Court for any necessary further proceedings.




                                              -10-
     Affirmed and Remanded.



                                   _______________________________________
                                   HENRY F. TODD
                                   PRESIDING JUDGE, MIDDLE SECTION


CONCUR:


______________________________________
BEN H. CANTRELL, JUDGE


______________________________________
WILLIAM C. KOCH, JR., JUDGE




                                   -11-